Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 9 November 2020
	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 21) “…maintaining, by one of the plurality of file servers associated with a respective one of a plurality of file systems provided by the distributed storage service, a block pool for the file system indicating respective block identifiers of a plurality of blocks in the storage system, wherein the blocks are allocated by the storage system to the file system but not assigned to a particular file system object in the file system…. sending, by the file server, a response message to the request indicating that the file system operation has completed; and committing the file system operation specified by the one or more journal entries in the metadata journal to the storage system subsequent to sending the response message, wherein said committing comprises assigning the one or more blocks to the file system object.”
[Claim 22-29 indicated allowable by virtue of depending from and incorporating the subject matter of claim 21.]

 send a response message to the request indicating that the file system operation has completed, and wherein the writing of the one or more journal entries to the metadata journal causes the storage system to commit the file system operation to the storage system subsequent to sending the response message by the file server, said committing comprising assigning the one or more blocks to the file system object.”
 [Claim 31-35 indicated allowable by virtue of depending from and incorporating the subject matter of claim 30.]

(Claim 36) “…maintain a block pool for the file system indicating respective block identifiers of a plurality of blocks in the storage system, wherein the blocks are allocated by the storage system to the file system but not assigned to a particular file system object in the file system... send a response message to the request indicating that the file system operation has completed; and wherein the storage system is configured to: commit the file system operation specified by the one or more journal entries in the metadata journal subsequent to sending the response message by the file server, wherein said committing comprises assigning the one or more blocks to the file system object.”


	RESPONSE TO ARGUMENTS
Applicants’ arguments filed 9 November 2020 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /KALPIT PARIKH/            Primary Examiner, Art Unit 2137